                                     TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355
                                                                          USDC SDNY
                                               December 23, 2019          DOCUMENT
                                                                          ELECTRONICALLY FILED
Via ECF
                                                                          DOC #:
Hon. Gregory H. Woods, U.S.D.J.
United States District Court                                              DATE FILED: 12/26/2019
Southern District of New York
500 Pearl Street, Room 2260                                   MEMORANDUM ENDORSED
New York, NY 10007

       Re:     Plaintiff’s Letter to Show Cause as Why This Action Should Not Be
               Dismissed For failure To Prosecute and Leave to Extend Time to Submit the
               Order to Show Cause Materials against Defaulting Remaining Defendants:
               1:16-cv-05735-GHW Jianjun Chen v. 2425 Broadway Cha Restaurant, LLC d/b/a
               Ollie’s To Go Restaurant et al

Dear Hon. Judge Woods:

        This office represents the Plaintiffs’ in the above-referenced matter. We write respectfully
to report to Your Honor about the current status of the case, and respectfully request the court, to
not dismiss this action for failure to prosecute. Plaintiffs further respectfully request Your Honor’s
leave to extend time to file the Order to Show Cause materials against the Defaulting Defendants
by December 26, 2019. Granting such request will not prejudice anyone as all the remaining
Defendants are in Default.

        On December 09, 2019, Your Honor ordered Plaintiffs to show cause as why this case
should not be dismissed for failing to prosecute the case. The undersigned apologizes for not
submitting the defaulting materials against the remaining Defendants timely. The reason for the
delay is that the Clerk of Court requested that we re-serve “JOHN WANG” a/k/a CHAO CHING
WANG and CINDY DOE a/k/a CINDY CHEAH. We filed a version of the Proof of Service for
both on October 30, 2019. Upon realizing that the Proof of Service for CHAO CHING WANG is
incorrect, however, we immediately reached out to the Process Server on numerous occasions by
phone and by email. It was not until today, that we were able to file proof of service for Chao
Ching Wang, on December 23, 2019 this morning and request for Clerk’s Certificate of Default
(See Docket No. 249). As to the Order to Show Cause, the paperwork will be ready for your
Honor’s review by December 26, 2019, subject to your Honor’s schedule.

       We thank the Court for its attention to and consideration of this matter.
         2
Hon. Gregory H. Woods, U.S.D.J.
December 23, 2019
1: 16-cv-05735-GHW Jianjun Chen v. 2425 Broadway Cha Restaurant.,et al
Page 2 of 2

                                                  Respectfully submitted,
                                                  TROY LAW, PLLC



                                                   /s/ John Troy
                                                  John Troy, Esq.
                                                  Attorney for Plaintiffs

cc: via ECF
    all counsel of record




    Application granted. The deadline for Plaintiffs to show cause why this case should not be dismissed for
    failure to prosecute is extended to January 2, 2020. The Court does not anticipate granting any further
    extensions of time.

    Plaintiffs are directed to serve this order on Defendants and retain proof of service.

    SO ORDERED.
 Dated: December 26, 2019
 New York, New York
                                                             _____________________________________
                                                                    GREGORY H. WOODS
                                                                   United States District Judge
